955 So. 2d 1195 (2007)
Antonio GARRIDO, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-556.
District Court of Appeal of Florida, Third District.
May 2, 2007.
Bennett H. Brummer, Public Defender, and Thomas Regnier, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Daniel P. Hyndman, West Palm Beach, Assistant Attorney General, for appellee.
Before GREEN and SHEPHERD, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Appellant's convictions are reversed for a new trial because the trial judge erroneously refused to excuse a selected juror and declare a mistrial. That ruling was required because, after the jury was sworn, the juror revealed that, although she had failed to respond when asked on the juror questionnaire whether she had been the victim of a crime, she had in fact twice been the victim of a burglary, the very offense with which Garrido was charged. See De La Rosa v. Zequeira, 659 So. 2d 239 (Fla.1995); Massey v. State, 760 So. 2d 956 (Fla. 3d DCA 2000); see also Mobley v. State, 559 So. 2d 1201 (Fla. 4th DCA 1990).
Reversed and remanded for a new trial.